                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


WALTER J. D. MOFFETT,

             Plaintiff,

      v.                                              Case No. 20-CV-167

SHANNON SCHMIDTKNECHT, et al.,

             Defendants.


                                       ORDER


      Plaintiff Walter Moffett, a prisoner at the Wisconsin Secure Program Facility

who is representing himself, is proceeding on claims that the defendants improperly

handled his mail. (ECF No. 11.) The Prison Litigation Reform Act (PLRA) applies to

this case because Moffett was incarcerated when he filed his complaint. Under the

PLRA, “No action shall be brought with respect to prison conditions under section

1983 of this title, or any other Federal law, by a prisoner confined in any jail, prison

or other correctional facility until such administrative remedies as are available are

exhausted.” 42 U.S.C. § 1997e(a). On October 23, 2020, the defendants filed a motion

for summary judgment on the ground that Moffett failed to exhaust the available

administrative remedies on all but one of his claims. (ECF No. 22.) On March 4, 2021,

the court stayed the dispositive motion deadline pending its decision on the

defendants’ motion. (ECF No. 36.)




        Case 2:20-cv-00167-WED Filed 03/17/21 Page 1 of 7 Document 37
1. Factual Background

       The court allowed Moffett to proceed on five claims arising under the First

Amendment based on allegations that the defendants either interfered with him

receiving his mail or ignored his complaints about the interference. (ECF No. 11 at 5-

8; ECF No. 23 at 6.) Defendants assert that Moffett properly exhausted the

administrative remedies on his claim that defendant Travis Haag gave his mail to

another inmate on February 8, 2017. (ECF No. 23 at 7; ECF No. 28 at ¶4.) They assert

that he did not properly exhaust the remaining claims before he initiated this lawsuit.

       According to the defendants, in addition to his inmate complaint about the

February 8 incident, Moffett filed an inmate complaint on May 22, 2017, asserting

that he was being denied mail containing legal documents and an obituary, but that

inmate complaint was rejected as moot after Moffett said he was mistaken about the

mail not being delivered. (ECF No. 28 at ¶¶ 5-6.) On September 19, 2017, Moffett

filed an inmate complaint about Haag harassing him, but that inmate complaint was

rejected for falling outside the scope of the inmate complaint review system because

Moffett had not yet completed the appeal process on a related conduct report. (Id. at

¶¶ 7-8.) Moffett did not appeal the rejection of his September 19 inmate complaint.

(Id. at ¶ 9.)

       Moffett asserts that he tried to exhaust the administrative remedies, but his

efforts were “hindered in numerous of ways,” including “rejecting, stealing, and

simply not respond to many of [his] complaints, [and] non-investigating.” (ECF No.

32.) Moffett asserts that he “took his complaints to the U.S. Marshal Office E.D., State

                                           2



         Case 2:20-cv-00167-WED Filed 03/17/21 Page 2 of 7 Document 37
and U.S. legislatures, Wisc. Disability Office, U.S. Department of Justice Civil Rights

Division and others, Columbia County District Attorneys’ Office, Circuit Court Judge

and other persons of interest.” (Id.) Moffett says he has no record of his efforts

because “defendants use their positions to hinder, damage, or destroy [his] records by

using their time to enter [his] cell to destroy & steal any type or kind of evidence

against them.” (Id.)

2. Legal Standard

      Summary judgment is appropriate when the moving party shows that there is

no genuine dispute as to any material fact and that the movant is entitled to judgment

as a matter of law. Fed. R. Civ. P. 56(a). In deciding a motion for summary judgment,

the Court must view the evidence and draw all reasonable inferences in the light most

favorable to the non-moving party. Johnson v. Advocate Health & Hosps. Corp., 892

F.3d 887, 893 (7th Cir. 2018) (citing Parker v. Four Seasons Hotels, Ltd., 845 F.3d

807, 812 (7th Cir. 2017)). In response to a properly supported motion for summary

judgment, the party opposing the motion must “submit evidentiary materials that set

forth specific facts showing that there is a genuine issue for trial.” Siegel v. Shell Oil

Co., 612 F.3d 932, 937 (7th Cir. 2010) (citations omitted). “The nonmoving party must

do more than simply show that there is some metaphysical doubt as to the material

facts.” Id. Summary judgment is properly entered against a party “who fails to make

a showing to establish the existence of an element essential to the party’s case, and

on which that party will bear the burden of proof at trial.” Austin v. Walgreen Co.,



                                            3



        Case 2:20-cv-00167-WED Filed 03/17/21 Page 3 of 7 Document 37
885 F.3d 1085, 1087–88 (7th Cir. 2018) (citing Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986)).

3. Analysis

      It has long been held that the exhaustion of administrative remedies must be

done “properly” because “no adjudicative system can function effectively without

imposing some orderly structure on the course of its proceedings.” Woodford v. Ngo,

548 U.S. 81, 90-91 (2006). To properly exhaust administrative remedies, prisoners

must file their inmate complaints and appeals in the place, at the time, and in the

manner that the institution’s administrative rules require. Pozo v. McCaughtry, 286

F.3d 1022, 1025 (7th Cir. 2002).

      That said, a prisoner is not required to exhaust the administrative remedies if

those remedies are not “available.” Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006).

Administrative remedies will be deemed “unavailable” when prison officials do not

respond to a properly-filed inmate complaint or when they prevent a prisoner from

exhausting through affirmative misconduct, such as denying a prisoner necessary

forms, destroying a prisoner’s submissions, or requiring steps not mandated by

regulation or rule. See Smith v. Buss, 364 F. App’x 253, 255 (7th Cir. 2010); Pavey v.

Conley, 544 F.3d 739, 742 (7th Cir. 2008); Kaba, 458 F.3d at 684; Dale v. Lappin, 376

F.3d 652, 656 (7th Cir. 2004); Strong v. David, 297 F.3d 646, 649-50 (7th Cir. 2002).

      The defendants have presented evidence showing that Moffett exhausted the

administrative remedies only on his claim that Haag gave his mail to another inmate

on February 8, 2017. Moffett asserts that he tried to exhaust the administrative

                                          4



        Case 2:20-cv-00167-WED Filed 03/17/21 Page 4 of 7 Document 37
remedies on his other claims, but the defendants made the administrative remedies

unavailable with their misconduct. Moffett offers no details about this alleged

misconduct, including who was responsible, when the misconduct occurred, or how

those involved interfered with his exhaustion efforts. He also provides no documents

supporting his assertions about his efforts to exhaust, explaining the absence by

blaming unidentified people for allegedly stealing or destroying all his records.

Despite his assertions that unidentified bad actors entered his cell at some

unspecified time and stole or destroyed his records, he attached fifteen exhibits to his

complaint, including copies of inmate complaints, interview/information requests,

and correspondence he wrote to supervisors. None of the exhibits establish that he

exhausted the available administrative remedies on the claims in question, but they

do undermine Moffett’s vague and unsupported assertions about the destruction of

his records.

      The Court of Appeals for the Seventh Circuit has said many times that

“summary judgment is the put up or shut up moment in a lawsuit, when a party must

show what evidence it has that would convince a trier of fact to accept its version of

events.” Johnson v. Cambridge Industries, Inc., 325 F.3d 892, 901 (7th Cir. 2003)

(quoting Schacht v. Wisconsin Dep’t of Corr., 175 F.3d 497, 504 (7th Cir. 1999)).

“Conclusory allegations will not defeat a motion for summary judgment.” Martin v.

Noble County Sheriff’s Dep’t, No. 18-cv-121, 2021 WL 26310, at *17 (N.D. Ind. Jan. 4,

2021) (citations omitted). Federal Rule of Civil Procedure 56 “demands something

more than the bald assertion of the general truth of a particular matter, rather it

                                           5



        Case 2:20-cv-00167-WED Filed 03/17/21 Page 5 of 7 Document 37
requires affidavits that cite specific concrete facts establishing the existence of the

truth of the matter asserted.” Drake v. Minnesota Mining & Manufacturing Co., 134

F.3d 878, 887 (7th Cir. 1998).

      Moffett’s bald assertion that the defendants’ actions made the administrative

remedies unavailable to him is insufficient to defeat their summary judgment motion.

He has not set forth specific facts of which he has personal knowledge to create a

dispute of material fact. Instead, he vaguely asserts that someone at some time

somehow thwarted his efforts to exhaust. Those conclusory allegations are not enough

to rebut the defendants’ evidence establishing that he failed to exhaust the available

administrative remedies on all but one of his claims. Accordingly, the court will grant

the defendants’ summary judgment motion.

      IT IS THEREFORE ORDERED that the defendants’ summary judgment

motion on the ground that Moffett failed to exhaust the available administrative

remedies on all but one of his claims (ECF No. 22) is GRANTED. All of Moffett’s

claims except his First Amendment claim that Haag gave his mail to another inmate

on February 8, 2017, are DISMISSED without prejudice.

      IT IS FURTHER ORDERED that, if the parties wish to file a summary

judgment motion on the merits of Moffett’s surviving claim, they must do so by May

3, 2021.




                                          6



           Case 2:20-cv-00167-WED Filed 03/17/21 Page 6 of 7 Document 37
Dated in Milwaukee, Wisconsin this 17th day of March, 2021.

                                     BY THE COURT



                                     WILLIAM E. DUFFIN




                                 7



 Case 2:20-cv-00167-WED Filed 03/17/21 Page 7 of 7 Document 37
